Citation Nr: 1227990	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  11-27 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for degenerative joint disease, left talonavicular joint, status post fracture.


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1983 to November 1994.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from an April 2010 rating decision of the VA Regional Office (RO) in Columbia, South Carolina. 

Procedural history

In a December 1994 rating decision, the Veteran was awarded service connection for a left talonavicular joint condition.  A 20 percent disability rating was assigned, effective November 5, 1994.  In March 2001, the Veteran filed a claim for an increased disability rating, which was granted in a January 2003 rating decision issued by the RO in Washington, D.C. A 30 percent disability rating was assigned, effective March 28, 2001.  In December 2009, the Veteran made an oral request to the RO in Columbia, South Carolina, for an increased compensable rating.  This claim was denied by the Columbia RO in a rating decision issued April 2010.  The Veteran disagreed with this decision, and perfected an appeal as to the issue.

The Board notes that the Veteran orally requested to the VA that his notice of disagreement with the RO's decision to deny his increased rating claim, filed in response to the April 2010 rating decision, be withdrawn because he no longer wished to pursue the appeal.  See VA Form 21-0280 dated May 25, 2011.  However, the Veteran was advised by letter dated June 8, 2011, that an oral request could not be honored, and that he would need to submit the request in writing.  Subsequently, the Veteran did not file a written request, and indeed, filed VA Form 9 to perfect his appeal in October 2011.


FINDINGS OF FACT

1. The evidence of record indicates that the Veteran's service-connected degenerative joint disease, left talonavicular joint, status post fracture, is currently manifested by limitation of motion, pain, and antalgic gait.

2. The evidence of record does not indicate that the Veteran's left ankle is ankylosed in plantar flexion at more than 40 degrees; or in dorsiflexion at more than 10 degrees.  The evidence also does not demonstrate the presence of an abduction, adduction, inversion, or eversion deformity.

3. The evidence does not show that the Veteran's service-connected degenerative joint disease, left talonavicular joint, status post fracture, is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.

					
CONCLUSIONS OF LAW

1. The criteria for an increased disability rating in excess of 30 percent for the Veteran's service-connected degenerative joint disease, left talonavicular joint, status post fracture, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2011).

2. Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See Gonzales, 218 F.3d at 1380-81.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323   (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date. See 38 U.S.C. § 5103(a) (West 2002 & Supp. 2011).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

In a claim for an increased disability rating, the VCAA requires the VA to notify the claimant that to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect the worsening has on employment.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1278 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular claimant's circumstances; that is, VA need not notify a claimant of alternative diagnostic codes that may be considered or notify him of any need for evidence demonstrating the effect that the worsening of the disability has on the particular claimant's daily life. Vazquez-Flores, 580 F.3d at 1278.  

In this case, with respect to the Veteran's degenerative joint disease, left talonavicular joint, status post fracture, the record reflects that the originating agency provided the Veteran the notice required under the VCAA, Dingess, and Vazquez-Flores by letter mailed February 2010.  Subsequently, the RO adjudicated the Veteran's claim in the first instance, and issued the rating decision in April 2010.  The Veteran timely perfected an appeal as to this rating decision.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits of his claim.

The VCAA further provides that VA has a duty to assist the claimant in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.  The Board notes that where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, the Veteran has been afforded two VA examinations that assessed the current severity of his degenerative joint disease in the left talonavicular joint, in February 2010 and April 2011, respectively.  Although the February 2010 examiner did not indicate he reviewed the Veteran's entire claims folder, the Board nevertheless finds that the examination report contains findings that appear to be more than adequate to adjudicate the Veteran's claim for an increased disability rating pertaining to his degenerative joint disease in the left talonavicular joint on the merits.  Indeed, both examination reports reflect that the examiners were made aware of the Veteran's relevant past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining examinations or opinions concerning the issue on appeal have been met.  38 C.F.R. § 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record and, for the reasons expressed above, finds that the development of the claim has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran.  

Accordingly, the Board will address the claim on the merits.

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).  

In evaluating musculoskeletal system disabilities based on limitation of motion, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  
38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, although VA is required to apply 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's degenerative joint disease, left talonavicular joint, status post fracture, is currently rated at 30 percent disabling under Diagnostic Code 5270 (ankylosis of the ankle).  See Rating decision dated January 24, 2003, page 2; Rating decision dated April 29, 2010, page 2.  Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure.  
See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995), citing to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988).  

The medical evidence of record demonstrates that the Veteran's degenerative joint disease, left talonavicular joint, status post fracture, currently manifests in pain, limitation of motion, and antalgic gait.  See Private medical record dated April 15, 2010; VA examination dated February 23, 2010.  The Board recognizes that during the appeal period the Veteran has also complained of other symptomatology affecting his left lower extremity, to include pain radiating from his toes to his knees and numbness in his foot, but notes that such symptomatology has already been considered and separately compensated by the RO in unappealed decisions awarding service connection for a left tibial nerve injury in March 2011, and for left dorsalis pedis artery insufficiency and a left foot surgical scar in June 2011.  To rate such symptoms again in the Veteran's current appeal would amount to prohibited pyramiding.  See 38 C.F.R. §§ 4.14, 4.25(b) (2011); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

With respect to limitation of motion, the Board has considered application of Diagnostic Code 5271 (limited motion of ankle) in rating the Veteran's current disability.  However, doing so would not avail the Veteran, because Diagnostic Code 5271 provides a possible maximum disability rating of 20 percent.  38 C.F.R. § 4.71a (2011).  The Veteran is currently rated at 30 percent disabled due to his degenerative joint disease, left talonavicular joint, status post fracture.

In the same vein, the Board also considered application of Diagnostic Codes 5272 (ankylosis of subastragalar or tarsal joint), 5273 (malunion of os calcis or astragalus), and 5274 (astragalectomy), all pertaining to the ankle.  As above, use of any of these codes would not avail the Veteran, because they each provide maximum disability ratings of 20 percent or less.  The Veteran's current rating is 30 percent.

The Board has also considered rating the Veteran's service-connected left ankle disability under the diagnostic codes pertaining to muscle injuries.  Pertinently, however, the April 2011 VA examiner  noted the Veteran's strength in his left ankle was 4/5.  See VA examination dated April 11, 2011, page 3.  There is no evidence in the file that the Veteran suffers from severe muscle impairment related to the service-connected disability at issue, and the Veteran does not so contend.  In any event, application of any of the diagnostic codes under 38 C.F.R. § 4.73, pertaining to muscle injuries, would not be appropriate in this case, as the Foot and Leg Diagnostic Codes provide a possible maximum disability rating of 30 percent.  38 C.F.R. § 4.73 (2011).  As noted above, the disability at issue in this case is currently rated at 30 percent disabling. 

The record also shows that the Veteran has been diagnosed with arthritis.  See VA examination dated February 1, 2002.  The Board has considered application of Diagnostic Code 5003 (degenerative arthritis).  However, doing so would not avail the Veteran because Diagnostic Code 5003 requires that an arthritis rating of the ankle be based on limitation of motion under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a (2011).  As discussed above, Diagnostic Code 5271 provides a maximum disability rating of 20 percent, whereas the Veteran's degenerative joint disease is currently rated at 30 percent disabling.

The Board notes that, although the Veteran's talonavicular joint has been fused together, the Veteran's ankle is not ankylosed.  The Board will, in any event, evaluate the Veteran's disability under Diagnostic Code 5270 (ankylosis of ankle), as this is the only ankle code that allows for a compensable rating in excess of 30 percent.  Further, the Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate.

Analysis

As noted above, the Veteran currently is rated at 30 percent disabled under Diagnostic Code 5270.  In order to increase the Veteran's disability rating to 40 percent, the evidence of record would have to show ankylosis in the Veteran's ankle in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a (2011).  Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995), citing to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988).

In an April 2011 VA examination, the examiner assessed the Veteran's left ankle range of motion.  The examination report states that the Veteran was able to exhibit dorsiflexion of 0 to 5 degrees three separate times, although with pain.  See VA examination dated April 11, 2011, page 3.  He exhibited plantar flexion of 0 to 5 degrees three separate times, again with pain.  Id.  In a February 2010 VA examination, the Veteran showed dorsiflexion of 0 to 10 degrees, plantar flexion of 0 to 25 degrees, and "essentially no inversion or eversion with pain on all ranges of motion."  See VA examination dated February 23, 2010, page 1.  A medical record from January 2010 indicated the Veteran had a "limited range of motion at the ankle."  See Private medical record dated January 28, 2010.  Finally, a record of an intake physical exam noted that the Veteran had no decreased range of motion in his extremities.  See Private medical record dated December 14, 2009, page 2.  This physician also noted that the Veteran's extremities did not show any misalignment, asymmetry, defects, instability, or atrophy.  Id.  The evidence of record does not show that the Veteran's ankle is ankylosed at all, therefore the criteria for an increased disability rating is not met.

As discussed above, in evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2010).  See DeLuca, supra.  Under the diagnostic criteria explained above, an increased rating is not available unless there is ankylosis of the ankle in plantar flexion at more than 40 degrees; in dorsiflexion at more than 10 degrees; or, with an abduction, adduction, inversion, or eversion deformity.  38 C.F.R. 4.71a (2011).  Although, throughout the pendency of this claim, the Veteran experienced pain when moving his ankle, the evidence of record does not suggest that any loss of function caused by pain amounts to immobility of the ankle, and certainly not at the specified positions required for a 40 percent rating.  Thus, there is no basis on which to assign a higher compensable disability rating for the Veteran's degenerative joint disease, left talonavicular joint, status post fracture, based on DeLuca factors.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

The Veteran filed his claim for an increased disability rating for his service-connected degenerative joint disease, left talonavicular joint, status post fracture, in December 2009.  Therefore, the relevant time period under consideration is from December 2008 to the present.

After a careful review of the record, the Board can find no evidence to support a finding that the Veteran's degenerative joint disease, talonavicular joint, status post fracture, became so severe during the appeal period as to warrant an increased 40 percent rating at any time during the period under consideration.  At the outset, the Board notes that the evidence of record does not contain any medical records earlier than November 2009.  However, as discussed above, the available medical evidence does show that the Veteran's symptomatology worsened throughout the relevant time period.  That is, the Veteran's ankle exhibited decreased range of motion and was painful, but did not show evidence of ankylosis in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with one of the specified deformities.

The Board again notes in passing that in 2011, the VA granted the Veteran service connection for a left tibial nerve injury at 10 percent disabling and for left dorsalis pedis artery insufficiency at 20 percent disabling.  See Rating decisions dated March 7 and June 16, 2011.  These disabilities, both below the knee of the left leg, were dated effective February 24, 2010.  See id.  Under 38 C.F.R. § 4.25, the combined rating of these two lower leg disabilities and the already assigned 30 percent rating for his left ankle disability is 50 percent disabling.  30 C.F.R. § 4.25 (2011).  According to the amputation rule, the combined ratings for disabilities below the knee shall not exceed 40 percent disabling, pursuant to Diagnostic Code 5165.  30 C.F.R. 4.68 (2011).  Therefore, any increase in rating regarding the left talonavicular joint awarded after the effective date of the other two lower leg disabilities would be in violation of the amputation rule.  

Accordingly, there is no basis for awarding the Veteran a disability rating other than the currently assigned 30 percent rating for his service-connected degenerative joint disease, left talonavicular joint, status post fracture, at any time from December 2008 to the present.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.                    See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.  

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected degenerative joint disease, left talonavicular joint, status post fracture, are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the current rating schedule for ankle disorders shows that the rating criteria reasonably describes, if not exceeds, the Veteran's disability level and symptomatology, to include the Veteran's complaints of pain and limitation of motion, discussed in detail in the schedular analysis above.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of the Veteran's service-connected degenerative joint disease, left talonavicular joint, status post fracture, for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice considerations

In Rice v. Shinseki, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the Veteran has not made any contentions that he is unable to work due to his left ankle disability, or for any reason, and none of the evidence of record suggests as much.  Indeed, a September 2010 VA examiner noted that the Veteran has a desk job.  See VA examination dated September 28, 2010.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  

ORDER

Entitlement to a disability rating in excess of 30 percent for degenerative joint disease, left talonavicular joint, status post fracture is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


